DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             JEFSON PAUL,
                               Appellant,

                                    v.

  KAAMILYA N. OGUGUA ABIODUN and OLUWASEUN J. ABIODUN,
                        Appellees.

                             No. 4D19-1336

                             [April 30, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. FMCE 18-
15256.

  Sommer C. Horton of Horton Law Group, P.A., Boca Raton, for
appellant.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellees.

PER CURIAM.

  Affirmed.

GROSS, GERBER and FORST, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.